DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above is attached to the instant Office Action.
Status of Claims
Applicant's amendment filed on 11/17/2021 has been entered. No claims have been amended. Claims 20-21 are previously cancelled claims. Claims 1-19 are pending in the application. 
Response to Arguments
Regarding the non-statutory double patenting rejection, applicant argued that “Applicant disagrees that the pending claims are obvious in view of Brown and US Ser. 15/883,869 ('869 Application). Moreover, as the rejection is provisional due to the pendency of 
The Applicant's arguments (see pages 7-9 of the Remarks filed on 11/17/2021) with respect to claim rejection under 35 USC 103 over prior arts of record have been fully considered and asserted moot in view of current office action with newly applied prior art Kilaru.
Examiner acknowledges that applicant’s argument about the teachings of Grubbs for independent claims 1 and 11 regarding limitation “wherein the sparse client- specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system”, appears to be persuasive. However upon reconsideration, the examiner found Kilaru (IDS-provided by applicant) teaches the features above and asserts Kilaru in combination with previously identified references teaches all elements of claim 1 (similarly claim 11). See current claim rejection under 35 USC 103 for details. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of limitations of the base claim and any intervening claims.
The prior arts identified, namely Brown, Broido, Latha and Kilaru, either singly or in combination does not teach the limitation of claim 10, “The method as recited in claim 1, further comprising modifying the sparse client-specific pseudofs to include one or more additional nodes associated with another export that the client is authorized to 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9, 11, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending application 15/883,869 (hereinafter, “869”) in view of US20060129558A1 Brown et al (hereinafter, “Brown”) further in view of Latha et al (US20170019457A1, hereinafter, “Latha”) and Kilaru et al (US20170235647A1, hereinafter, “Kilaru”).
Claim 1 of 869 discloses all of the limitations recited in claim 1, similarly claim 11, except “directory structure”, “transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export”, “a response of the fileserver to the RPC”, and “wherein the sparse client- specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system”, as highlighted in the table below. 
However, Brown discloses the master pseudofs comprises a directory structure (Brown, see Fig. 3, The server view), and RPC, “Server 104 also contains an RPC server stub 130 which 
Although the combination of 869 and Brown does not explicitly teach “transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export”, and “a response of the fileserver to the RPC”, however in the same field of endeavor Latha teaches: 
transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export; a response of the fileserver to the RPC (Latha, [0009] In operation, an application running on a NFS client node may attempt to access a file contained in an exported share (i.e. export)... The NFS client may then make a remote procedure call (RPC) to the NFS server (i.e. transmitting, from a client, a remote procedure call (RPC) to a fileserver) running on a node that is directly attached to the storage device containing the directory. And [0010] The networking layer at the NFS server may then receive the RPC form the network. The RPC may be passed to the NFS server to access the file system containing the exported share… The NFS server may then perform the operation requested (i.e. response of the fileserver to the RPC) in the RPC directly on the file system… The 
Although the combination of 869, Brown and Latha does not explicitly teach the following limitation(s), however in the same field of endeavor Kilaru teaches: 
and wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system (Kilaru, discloses backing up file system for client based on network path information based on client information associated with client computing device as to improve protection operations, see [Abstract]. And regarding to client computing device, [0059] Storage manager 140 recognizes a client as a component of system 100, … may automatically create a client component the first time a data agent 142 is installed on a client computing device 102 (i.e. suggests the data agent installed on client computing device will perform file data creation and update). And [0181] Among a number of other benefits, the metabase can also allow efficient, automatic identification of files or other data objects to associate with secondary copy or other information management operations. And [0285] pseudo-client manager 324 may further create and maintain a storage policy for each pseudo-client.  Such a storage policy may  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kilaru in the exporting server file system of Brown-Broido-Latha by performing data protection operations such as creating backup copies of file systems and application and maintain data associated with pseudo client with storage policy (i.e. automatically). This would have been obvious because the person having ordinary skill in the art would have been motivated to use the storage policy to create or update the file backup operation for each pseudo-client for data protection operations (Kilaru, [Abstract], [0285]).
Claim Comparison Table
Instant Application 15/883,960
Copending Application 15/883,869
Claim 1, A method, comprising the operations:

transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export;

receiving, at the client, a response of the fileserver to the RPC, and the response of the fileserver comprises node information concerning the export, wherein the node directory structure; 

and building, at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access, wherein the sparse client-specific pseudofs comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master pseudofs, and wherein the sparse client- specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system.

Claim 11 is rejected with same reason set forth above as for claim 1.
Claim 1. A method, comprising performing the following operations: 

connecting, by a client, to a fileserver of a data protection system; 



initiating, by an application hosted at the client, a filesystem operation that is associated with a master pseudofs of the fileserver, and the master pseudofs 



creating, at the client, a client-specific pseudofs that comprises only those nodes of the master pseudofs that the client is authorized to access, and the client-specific pseudofs comprises a virtual filesystem whose configuration is derived from a configuration of the non-virtual filesystem of the master pseudofs; 

and performing, at the client, the filesystem operation using the client-specific pseudofs.
Claim 5. The method as recited in claim 1, wherein the sparse client-specific pseudofs does not include any nodes of the master pseudofs that the client is not authorized to access.

Similarly for claim 15.
Claim 3. The method as recited in claim 1, wherein nodes of the master pseudofs that the client is not authorized to access are not visible to the client.
Claim 9. The method as recited in claim 1, further comprising using the sparse client-specific pseudofs to access the export and perform an operation concerning the export.
Claim 5. The method as recited in claim 1, wherein the filesystem operation performed at the client comprises one or more of a read operation, a write operation, a delete operation, or a restore operation.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 11-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US20060129558A1, hereinafter, “Brown”), in view of Broido et al (US20160231952A1, hereinafter, "Broido"), further in view of Latha et al (US20170019457A1, .
Regarding claim 1, Brown teaches:
A method (Brown, [Abstract] A technique for providing an accurate view of an exported file system structure), comprising the following operations: 
receiving, at the client, [a response of the fileserver to the RPC], and the response of the fileserver comprises node information concerning the export, wherein the node information concerns one or more nodes of a master pseudofs of the fileserver, and the master pseudofs comprises a directory structure (Brown, [0016] A method, … for providing an accurate view of an exported file system structure. An in-memory filesystem is maintained as a combination of separate filesystems, each corresponding to a physical file system on the server.  Directories in the in-memory, or pseudo, filesystems are also coupled with an existing directory in the physical filesystems on the server which is exporting the file system(s) or portions thereof.  This allows the server to present a filesystem tree to a client which includes the files explicitly exported (i.e. the response of the fileserver, based on node information concerning the export) … Clients can thus view the exported filesystem tree as a collection of filesystems); (See Latha below for limitation(s) in bracket)
and [building], at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access, wherein the sparse client-specific pseudofs comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master pseudofs (Brown, see e.g. [0013] Providing such a root node allows users on a client system to traverse a file system hierarchy that contains exported file systems or portions thereof even though the entire file system hierarchy may not have been exported to such client.  For example, as shown at 300 in FIG. 3, a portion of a server file system is shown at 302, and the directories vol0, vol1 and archive (shown as bolded and by solid line connection to their respective parent directory) are to be exported from a server to a client (i.e. derived from a configuration of the directory structure of the master pseudofs). Also [0040] an in-memory filesystem is maintained as a combination of separate filesystems, each corresponding to an exported node of a physical filesystem on the server…  This allows the server to present a filesystem tree (i.e. node information) to the client which includes the files explicitly exported ... Clients can view the exported filesystem tree as a collection of filesystems. Also [0047] when processing a lookup operation requested by a client, the server uses this information to determine … and (2) if the client has access to that exported filesystem. Also see Fig. 3 client view 304 showing nodes that client has access to but not including nodes vol2 and admin, therefore sparse client-specific), and [wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system] (see Kilaru below for teachings of limitations in bracket). 
While Brown discloses sparse client-specific pseudo file system with exported hierarchical file system information, but does not explicitly teach building at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, however in the same field of endeavor Broido teaches: 
(Broido, [Abstract] a client that is coupled to the storage system via a network, a request to obtain a client filesystem object list related to at least a certain portion of the filesystem (i.e. sparse client-specific). And [0015] The method may include storing, in a certain location in the filesystem, an executable file that once executed by the client causes the client to respond to the request to obtain the client filesystem object list related to the at least certain portion of the filesystem by generating the client filesystem object list. Also [0082] an executable file that once executed by the client causes the client to respond to the request to obtain the client filesystem object list related to the at least certain portion (i.e. fewer than all the master pseudofs nodes) of the filesystem by generating the client filesystem object list), wherein the sparse client-specific [pseudofs] comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master [pseudofs] (Broido, [0020] wherein the interface is configured to receive, … a request to obtain a client filesystem object list related to at least a certain portion of the filesystem; … wherein the client filesystem object list comprises at least one pathname of at least one filesystem object that belongs to the at least certain portion of the filesystem; and wherein the interface is configured to send the client filesystem object list to the client). See Brown above for pseudofs.
 Examiner further notes that both Brown and Broido teaches sparse client-specific file system since sparse is interpreted as portion or partial or not whole of the master file system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Broido in the exporting server file system of Brown by generating client filesystem object list for managing filesystem to obtain a client filesystem object list related to at least a certain portion of the filesystem. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the client filesystem object list related to at least a certain portion of the filesystem in the filesystem management of Broido to build a sparse client-specific pseudo filesystem (Broido, [Abstract]) from Brown’s exported hierarchical file system.
While the combination of Brown-Broido does not explicitly teach transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, a response of the fileserver to the RPC, however in the same field of endeavor Latha teaches: 
transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export (Latha, [0009] In operation, an application running on a NFS client node may attempt to access a file contained in an exported share (i.e. export)... The NFS client may then make a remote procedure call (RPC) to the NFS server (i.e. transmitting, from a client, a remote procedure call (RPC) to a fileserver) running on a node that is directly attached to the storage device containing the directory),
a response of the fileserver to the RPC, and the response of the fileserver comprises node information concerning the export (Latha, [0010] The networking layer at the NFS server may then receive the RPC form the network. The RPC may be passed to the NFS server to access the file system containing the exported share… The NFS server may then perform the operation requested (i.e. response of the fileserver to the RPC) in the RPC directly on the file system… The NFS server may respond to the NFS client through a response to the RPC),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Latha in the exporting server file system of Brown-Broido by making a RPC to the NFS server in a distributed computing file system to share directories and files over a network. This would have been obvious because the person having ordinary skill in the art would have been motivated to have client to send the RPC using a networking layer to pass to NFS server in response RPC to access file system containing the exported share (Latha, [Abstract], [0009-0010]).
While the combination of Brown-Broido-Latha does not explicitly teach the following limitation(s), however in the same field of endeavor Kilaru teaches: 
and [building, … a sparse client-specific pseudofs …] (see Brown’s teachings shown above), and wherein the sparse client-specific pseudofs is created automatically and only on-demand when needed for performance of an operation concerning data stored at the data protection system (Kilaru, discloses backing up file system for client based on network path information based on client information associated with client computing device as to improve protection operations, see [Abstract]. And regarding to client computing device, [0059] Storage manager 140 recognizes a client as a component of system 100, … may automatically create a client component the first time a data agent 142 is installed on a client computing device 102 (i.e. the data agent installed on client computing device will perform file data creation and update automatically). And [0181] Among a number of other benefits, the metabase can also allow efficient, automatic identification of files or other data objects to associate with secondary copy or other information management operations. And [0285] pseudo-client manager 324 may further create and maintain a storage policy for each pseudo-client.  Such a storage policy may specify how frequently the data associated with the pseudo-client is to be backed up. For example, the storage policy may specify that the application 314 is to export its application data to a designated local directory or a shared NFS directory every hour, at a specific time of day (e.g., 10:00 PM every night), every month, or at any other time interval (i.e. automatically; Also since the file exportation is upon client’s request as taught by Brown-Broido-Latha with RPC, it is therefore obvious the creating or updating client-specific pseudofs is upon demand from client)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kilaru in the exporting server file system of Brown-Broido-Latha by performing data protection operations such as creating backup copies of file systems and application and maintain data associated with pseudo client with storage policy (i.e. automatically). This would have been obvious because the person having ordinary skill in the art would have been motivated to use the 

Regarding claim 11, Brown-Broido-Latha-Kilaru combination teaches:
A non-transitory storage medium having stored therein instructions when executed by one or more hardware processors (Brown, see Fig. 5 a data processing system with processors 502, 504, and claim 17 a computer program product in a computer readable medium), perform the operations comprising: method steps substantially similar to claim 1, therefore is rejected with the same reason set forth as rejection of claim 1 above.

Regarding claim 2, similarly claim 12, Brown-Broido-Latha-Kilaru combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the directory structure of the client-specific pseudofs and/or the directory structure of the master pseudofs comprises a respective tree structure (Brown, [0016] Directories in the in-memory, or pseudo, filesystems are also coupled with an existing directory in the physical filesystems on the server which is exporting the file system(s) or portions thereof.  This allows the server to present a filesystem tree to a client … Clients can thus view the exported filesystem tree as a collection of filesystems).

Regarding claim 3, similarly claim 13, Brown-Broido-Latha-Kilaru combination further teaches:
(Broido, [0068] For example, the attribute retrieval information may be an inode number that points to an inode where the attributes are stored. And [0076] Filesystem attribute metadata about client access permissions related to the files that belong to the at least certain portion of the filesystem).

Regarding claim 4, similarly claim 14, Brown-Broido-Latha-Kilaru combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the node information received by the client comprises information concerning one or more nodes of the master [pseudofs] (Broido, [0068] For example, the attribute retrieval information may be an inode number that points to an inode where the attributes are stored. And [0076] Filesystem attribute metadata about client access permissions related to the files that belong to the at least certain portion of the filesystem (i.e. one or more nodes of the master pseudofs)) and Brown teaches pseudofs.

Regarding claim 5, similarly claim 15, Brown-Broido-Latha-Kilaru combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the sparse client-specific pseudofs does not include any nodes of the master (Broido, [0046] If a certain sub-tree is not permitted to be accessed by the client, then none of the files or directories within the certain sub-tree will be included in the client filesystem object list (i.e. sparse client-specific pseudofs).

Regarding claim 6, similarly claim 16, Brown-Broido-Latha-Kilaru combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the sparse client-specific pseudofs includes the node or nodes identified in the node information supplied by the fileserver (Broido, [0056] The storage system may store additional filesystem metadata (not shown)--such as but not limited to filesystem attribute metadata that include attributes (other than pathnames) of the files that belong to the filesystem. The additional filesystem metadata may be for example, inodes, directories information, etc.).

Regarding claim 8, similarly claim 18, Brown-Broido-Latha-Kilaru combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the sparse client-specific pseudofs is updated automatically as a result of an update to the master pseudofs (Broido, [0017] The maintaining may include updating in real time (i.e. updated automatically) the filesystem data structure in response to an addition of any filesystem object to the filesystem, … Also [0037] Based on the filesystem list file, the storage system can provide a client filesystem object list that includes pathnames of all or part of the files in the filesystem and optionally, additional attributes of each file. And [0038] Whenever a change in the list file of the filesystem occurs, the filesystem list file is updated, And [0065] Stage 210 may include updating the filesystem data structure whenever a file system operation that should affect the filesystem data structure is executed).

Regarding claim 9, Brown-Broido-Latha-Kilaru combination further teaches:
The method as recited in claim 1, further comprising using the sparse client-specific pseudofs to access the export and perform an operation concerning the export (Brown, [0047] For directories which are the root of an exported filesystem, as indicated by the second new pfsnode flag previously described, the covering pfsnodes will contain access information for the exported filesystem).

Regarding claim 19, Brown-Broido-Latha-Kilaru combination further teaches:
The non-transitory storage medium as recited in claim 11, wherein the operations further comprise performing one or both of: using the sparse client-specific pseudofs to access the export and perform an operation concerning the export (Brown, [0047] For directories which are the root of an exported filesystem, as indicated by the second new pfsnode flag previously described, the covering pfsnodes will contain access information for the exported filesystem); 
or modifying the sparse client-specific pseudofs to include one or more additional nodes associated with another export that the client is authorized to access, wherein after the (Broido, [0017] The maintaining may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem, and [0066] For example--stage 210 may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem). It is examiner note that Broido teaches the client file object is a portion of the server file object therefore includes fewer than all the master pseudofs of the server.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Broido-Latha-Kilaru as applied above to claim 1 and 11 respectively, further in view of Okun et al (US20160371297A1, hereinafter, “Okun”).
Regarding claim 7, similarly claim 17, Brown-Broido-Latha-Kilaru combination teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
The combination of Brown-Broido-Latha-Kilaru does not explicitly teach the following limitation, but in the same field of endeavor Okun teaches: 
wherein the building of the sparse client-specific pseudofs is performed by the client without traversing the master pseudofs (Okun, [0034] it is desirable to maintain for each directory in a filesystem tree, persistent hierarchical aggregates or "metric values" for file attributes of the filesystem objects contained by the subtree defined by that directory.  Accordingly, a request for such metrics for a particular subtree can be satisfied without exhaustively traversing each level of the subtree of the filesystem tree structure in response).

Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Do et al (US20060288034A1). Discloses method to create file system view for each application executed by a user where this user-specific view comprises operating system files needed to run the application and file system changes made with the application for the user only.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436    

/KENDALL DOLLY/Primary Examiner, Art Unit 2436